       Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK

TRAVIS WOODS,                                )
an individual,                               )       Case No: 6:20-cv-539 (FJS/ATB)
                                             )
               Plaintiff,                    )       Judge: Frederick J. Scullin
                                             )
v.                                           )       Magistrate Judge: Andrew T. Baxter
                                             )
CENTRO OF ONEIDA, INC.,                      )
CENTRAL NEW YORK REGIONAL                    )
TRANSPORTATION AUTHORITY,                    )
and CITY OF UTICA,                           )
                                             )
               Defendants.                   )
                                             )

                                         COMPLAINT

       Plaintiff, TRAVIS WOODS, an individual, by and through his undersigned counsel,

hereby files this Complaint and sues, CENTRO OF ONEIDA, INC. (hereinafter “Centro of

Oneida”), CENTRAL NEW YORK REGIONAL TRANSPORTATION AUTHORITY

(hereinafter “CNYRTA”), and CITY OF UTICA (hereinafter “Utica”), for injunctive and

declaratory relief, damages, and attorneys’ fees and costs pursuant to Title II of the Americans

with Disabilities Act, 42 U.S.C. § 12131 et seq. (“Americans with Disabilities Act” or “ADA”),

and the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq. (“Rehabilitation Act” or “RA”) and

states as follows:

                                        BACKGROUND

1.     Nearly thirty (30) years after the passage of the Americans with Disabilities Act, Utica and

       its political entities continue to provide inadequate transportation services for individuals

       with mobility-related disabilities. Utica, Centro of Oneida, and CNYRTA (hereinafter

       collectively referred to as “Defendants”) are violating the ADA by failing to provide

                                                 1
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 2 of 19




      accessible bus stops.

 2.   As will be alleged in greater detail below, Defendants have and continue to violate the

      ADA by failing to provide bus stops which are accessible to persons with mobility-related

      disabilities.

 3.   When viewed in its entirety, Defendants’ bus system is inaccessible to persons with a

      mobility-related disability.

 4.   Upon information and belief, Utica owns the physical bus stops throughout the City of

      Utica (hereinafter referred to as “the Property” or “Utica bus stops”).

 5.   Upon information and belief, Defendants jointly operate and are responsible for the Utica

      bus stops.

6.    Defendants have failed to bring the Utica bus stops into compliance with the requirements

      of the ADA and are discriminating against persons with mobility-related disabilities,

      including Mr. Woods.

7.    As will be alleged in further detail below, Defendants have actual knowledge of their

      obligations under the ADA. Despite actual knowledge of their obligations under the ADA,

      Defendants are nonetheless constructing the Utica bus stops in a non-accessible manner

      and/or are failing to bring their non-compliant bus stops into compliance with the

      requirements of the ADA.

8.    As a result of Defendants’ ongoing failure to comply with their obligations to construct bus

      stops in an accessible manner and/or bring the Utica bus stops into compliance with the

      requirements of the ADA, Mr. Woods has and continues to experience discrimination

      under Title II of the ADA and the Rehabilitation Act of 1973.



                                               2
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 3 of 19




                              JURISDICTION AND PARTIES

9.    This is an action for declaratory and injunctive relief pursuant to Title II of the Americans

      with Disabilities Act, 42 U.S.C. §12131 et seq., (see also 28 U.S.C. § 2201 and § 2202),

      and for Plaintiff’s claims arising from 29 U.S.C. §794 et seq. (Rehabilitation Act). This

      Court is vested with original jurisdiction pursuant to 28 U.S.C. § 1331 and 1343.

10.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the Defendants’

      Property, which is the subject of this action, is located in Oneida County, New York.

11.   Mr. Woods is a resident of the State of New York, Oneida County.

12.   Mr. Woods is a qualified individual with a disability under the ADA. Mr. Woods has

      paraplegia because of a spinal cord injury.

13.   Due to his disability, Mr. Woods is substantially impaired in several major life activities

      and requires a wheelchair for mobility. Specifically, Mr. Woods is unable to walk, stand,

      or use his legs without assistance.

14.   Upon information and belief, Utica is the political entity which owns the Utica bus stops.

15.   Upon information and belief, Centro of Oneida is a domestic governmental entity that is

      responsible for the maintenance and operation of the Utica bus stops.

16.   CNYRTA is a political entity and public transportation provider for Onondaga, Oswego,

      Cayuga, and Oneida Counties.

17.   Upon information and belief, Centro of Oneida is a subsidiary of CNYRTA.

18.   In or around April 1, 2005, Oneida County joined CNYRTA and Centro of Oneida assumed




                                               3
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 4 of 19




       all operations of the Utica Transit Authority.1

19.    Upon information and belief, Utica has entered into a delegated management contract with

       Centro of Oneida/CNYRTA, under which Centro of Oneida/CNYRTA is obligated to

       maintain and operate transportation services in Utica.

20.    Upon information and belief, Centro of Oneida and CNYRTA are jointly responsible for

       administering, operating, constructing, and maintaining the Utica bus stops.

21.    Defendants are jointly responsible for complying with the obligations of the ADA.

22.    All events giving rise to this lawsuit occurred in Oneida County, Northern District of New

       York.

                                    COUNT I
                         VIOLATION OF TITLE II OF THE ADA

23.    Mr. Woods realleges and reavers paragraphs 1-22 as if they were expressly restated herein.

24.    Upon information and belief, Defendants are public entities, subject to the ADA, and are

       responsible for the bus stops and transportation system which form the basis of this suit.

25.    According to a plan prepared by the Herkimer-Oneida Counties Transportation Study

       (“HOCTS”) in June 2008, the need for “accessible and affordable transportation options

       for the elderly, disabled, and low income” was designated as a need with “high

       importance.”2

26.    However, based on the current state of the Utica bus stops, it is apparent that Defendants



1
  See Herkimer-Oneida Counties Transportation Study, Coordinated Human Services
Transportation Plan for Herkimer and Oneida Counties, June 2008 (“2008 Study”) at p. 15,
available at
https://www.ocgov.net//oneida/sites/default/files/hoctsmpo/TransportationPlan/hocts%20FINAL
hsplan%20web_ready%20JUNE2008.pdf (last accessed on 4/28/2020).
2
  2008 Study at 62.

                                                4
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 5 of 19




       did not prioritize the goal of making transportation more accessible for people with

       mobility-related disabilities.

27.    A Coordinated Public Transit-Human Services Transportation Plan for Herkimer and

       Oneida Counties for 2017-2020 (“2017-2020 Plan”) issued by the HOCTS on November

       21, 2016 included a section for “Unmet Transportation Needs and Gaps.” 3 One of the

       Project ideas from the Transportation Coordination Committee was to install ADA

       compliant bus/bike/pedestrian facilities along the transit network to “allow for easier

       navigation by all user groups.”4 This idea was ranked near the bottom of the list that was

       ordered from most to least critical.5

28.    Thus, upon information and belief, not only had Defendants taken little no steps to remove

       the barriers to access that exist at the Utica bus stops between 2008 and 2016, the goal of

       installing ADA compliant bus facilities had been relegated to a position of less importance.

29.    Perhaps due to the perceived unimportance of having accessible bus stops in the City of

       Utica, many of the Utica bus stops have barriers to access as discussed herein.

30.    Upon information and belief, Defendants develop and provide the services and programs

       offered by and at the Utica bus stops.

31.    Upon information and belief, while Utica has outsourced some or all of the maintenance,

       upkeep, repair, and/or alternation and new construction of the Utica bus stops to Centro of

       Oneida and/or CNYRTA, Utica is still liable to Mr. Woods by selecting and/or providing


3
   See Herkimer-Oneida Counties Transportation Study, Public Transit-Human Services
Transportation Plan for Herkimer and Oneida Counties, 2017-2020 (“2017-2020 Plan”), at p. 35-
36     available   at        https://www.dot.ny.gov/divisions/policy-and-strategy/public-trans-
respository/HOCTS%20-%202016.pdf (last accessed April 28, 2020).
4
  Id.
5
  Id.

                                                5
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 6 of 19




      bus stops which are inaccessible. Further, Utica is liable to Mr. Woods for its failure to

      take the necessary steps to select bus stops which are accessible and to ensure that Centro

      of Oneida and/or CNYRTA comply with the requirements of Federal Law.

32.   Upon information and belief, Mr. Woods has used the fixed route public transportation

      system offered by Defendants, including the buses and bus stops.

33.   Mr. Woods intends on using the Utica bus stops again in the near future for travel and

      transportation purposes.

34.   Mr. Woods has used the City of Utica bus system and will continue to use the bus system

      for the foreseeable future. Mr. Woods seeks equal access to the Utica bus system, of which

      accessible bus-stops is an integral component.

35.   While using the bus systems, Mr. Woods has tried to access numerous Utica bus stops but

      has encountered numerous barriers which hindered his ability to access the services and

      utilize the programs offered at the Utica bus stops.

36.   Mr. Woods tried to use the architectural features offered at Utica bus stops but has

      experienced great difficulty as a result of the noncompliant features, including lack of

      accessible routes to the Utica bus stops and inadequate or non-existent landing pads at the

      Utica bus stops.

37.   On numerous occasions, Mr. Woods has faced difficulty entering or disembarking from

      buses as a result of the lack of level landing pads at the Utica bus stops.

38.   On many occasions, as a result of a lack of a level landing pad at Utica bus stops, Mr.

      Woods risk tipping out of their wheelchair while entering or disembarking from a bus or

      getting to and from the Utica bus stops which are not accessible.



                                                6
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 7 of 19




39.   Frustrated with the barriers he was encountering on a regular basis at Defendants’ Property,

      Mr. Woods sent an email to adacomplaint@centro.org on April 3, 2020, wherein he stated:

             I am a qualified individual with a disability under Title II of the ADA, 42
             U.S.C. § 12131 et seq., and the Rehabilitation Act, 29 U.S.C. § 794, et seq.
             I am paraplegic and am substantially impaired in major life activities. I
             require a wheelchair for mobility. This is a request for a reasonable
             accommodation.

             Please be advised that there is widespread non-compliance with the ADA
             and RA when it comes to the landing pads at the CNYRTA bus stops. To
             be clear: most of the bus stops I have encountered either do not have big
             enough landing pads or have no landing pads at all, in violation of the ADA
             and RA. A few examples in Utica include: the bus stop at by my doctor, Dr.
             Kodsy, at 1703 Genesee Street; the bus stop at my pharmacy Parkway
             Drugs, at 350 Leland Ave; all the bus stops that serve Proctor Park; the bus
             stop at the 900 block of Matthews Avenue where many of my friends live;
             and the bus stop near the McDonalds near my apartment located at 171 N.
             Genesee St.

             It has been nearly 30 years since the passage of the ADA. I expect that you
             will remedy the ADA violations and bring the landing pads into compliance
             with the requirements, provisions, and regulations of the ADA and the
             Rehabilitation Act within thirty (30) days.

40.   On April, 20, 2020, Mr. Woods received the following response from Joshua Gardner, a

      Specialized Transportation Administrator & Systems analyst at CNYRTA:

             We have received your ADA complaint regarding accessible landing pads
             at specific bus stops in Utica. At a few of these sites, there are curb cuts
             within feet of the bus stop where drivers can put the ramp down and allow
             for safe entering and exiting of the vehicle. At a few of the other locations,
             there are no sidewalks. In cases like these, drivers can drop off at the
             driveway entrance of the location. For example, at Parkway Drugs there is
             no sidewalk. At this location, we can have the driver stop at the driveway
             entrance to let you off. We also allow for courtesy stops along the route. If
             you would like to be dropped off somewhere other than the stop, please ask
             the driver when boarding the vehicle. If there are no safety issues present,
             we will accommodate courtesy stops.

41.   In its response, CNYRTA acknowledges that the Utica bus stops at issue are not compliant



                                               7
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 8 of 19




      with the ADA and advised Mr. Woods to continue the unsafe behavior of boarding and

      disembarking from the bus from nearby driveways and/or roadways rather than attempting

      to make the subject bus stops compliant with the ADA.

42.   Mr. Woods plans to return to the Property in the near future to utilize the programs and

      activities administered at the Property.

43.   Mr. Woods continues to desire to use the City of Utica bus system but fears that he will

      experience serious difficulty or physical harm due to the barriers discussed in paragraph

      48 which still exist.

44.   The barriers discussed below are excluding Mr. Woods from the programs and activities

      offered the Property.

45.   Mr. Woods plans to and will visit the Property in the future as a patron and visitor and to

      determine if the barriers to access alleged herein have been modified.

46.   Upon information and belief, Defendants have discriminated, and are continuing to

      discriminate, against Mr. Woods in violation of the ADA by excluding and/or denying Mr.

      Woods the benefits of its services, programs, and/or activities by failing to, inter alia, have

      accessible facilities within five (5) years of January 26, 1992. Mr. Woods’ visits to the

      Property shows that the program, when viewed in its entirety, is not accessible.

47.   Upon information and belief, Defendants have intentionally discriminated against Mr.

      Woods because they are deliberately indifferent to the strong likelihood that a violation of

      Mr. Woods’ federally protected rights will result from its policy of requiring Mr. Woods

      to enter and exit the bus from driveways and/or roadways rather than installing landing

      pads at their bus stops. See, e.g. Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275



                                                 8
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 9 of 19




       (2d Cir. 2009).

48.    Defendants have failed to provide program Access at Utica bus stops:

          a. There are numerous bus stops throughout the City of Utica which are entirely

              lacking a landing pad, as is set forth in 2006 Americans with Disabilities Act (ADA)

              Standards for Transportation Facilities, Adopted by the U.S. Department of

              Transportation,6 Sections 810.2.1 and 810.2.2. Due to the lack of a landing pad, Mr.

              Woods has encountered numerous difficulties embarking and alighting from bus

              stops. The lack of a level landing pad is dangerous for individuals in wheelchairs.

          b. Pursuant to the 2006 ADAAG, Section 810.2.1: “Surface. Bus stop boarding and

              alighting areas shall have a firm, stable surface.”

          c. Pursuant to the 2006 ADAAG, Section 810.2.2: “Dimensions. Bus stop boarding

              and alighting areas shall provide a clear length of 96 inches (2440 mm) minimum,

              measured perpendicular to the curb or vehicle roadway edge, and a clear width of

              60 inches (1525 mm) minimum, measured parallel to the vehicle roadway.”




6
 Hereinafter referred to as “2006 ADAAG.” These standards are accessible at: http://www.access-
board.gov/attachments/article/1417/ADAdotstandards.pdf (last accessed on 4/27/2020).

                                                9
Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 10 of 19




   d. Mr. Woods has encountered more than a dozen Utica bus stops that lack

      landing pads and contain other barriers to accessibility, including but not

      limited to the following locations:

          i. The bus stop at 1703 Genessee Street is located on uneven grass with

             no flat or stable ground for Mr. Woods to wait for the bus and/or enter

             and exit the bus;

         ii. The bus stops in and around Proctor Park are located on uneven grass

             and lack curb cuts, making it impossible for Mr. Woods to even access

             the bus stops to be recognized as a waiting passenger. Mr. Woods

             must exit into the street when he is disembarking the bus;

         iii. The bus stop near 1 Herkimer Road is located on uneven grass and a

             large utility pole, requiring Mr. Woods to board and disembark from

             the bus on a sloped driveway;

         iv. The bus stop located at 350 Leland Avenue is located on uneven


                                       10
Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 11 of 19




             grass, requiring Mr. Woods to disembark from the bus in the

             adjoining driveway or roadway;

          v. The bus stop located at 303 Genessee St next to the Utica Public

             Library is blocked by a light pole and located next to a set of steps;

         vi. The bus stops on Bleecker Street are located on uneven grass and are

             inaccessible, necessitating Mr. Woods to have to wait in the roadway

             or a driveway to enter and exit the bus;

        vii. The bus stop near Rutger Street and West Street is located on uneven

             grass next to a fire hydrant without a nearby curb cut;

        viii. The bus stop near Eagle Street and Seymour Avenue is located on

             uneven grass without a nearby curb cut, necessitating Mr. Woods to

             board and disembark from the bus from the roadway;

         ix. The bus stop near 171 N. Genessee Street is located on uneven grass

             without a nearby curb cut, necessitating Mr. Woods to board and

             disembark from the bus from the roadway or inlet driveway for the

             nearby highway; and

          x. The bus stop near 180 N. Genesee Street is located on uneven grass

             on a broken curb next to broken and uneven pavement, requiring Mr.

             Woods to board and disembark from the bus from the inlet driveway

             for the nearby the highway.

   e. Defendants have failed to take steps to provide program access at the Utica

      bus stops so that, when viewed in its entirety, the existing bus stops in the



                                       11
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 12 of 19




                 City of Utica are accessible to and usable by individuals with disabilities.

49.   42 U.S.C. § 12133 provides: “[t]he remedies, procedures, and rights set forth in section

      794 of Title 29 shall be the remedies, procedures, and rights this subchapter provides to

      any person alleging discrimination on the basis of disability in violation of section 12132

      of this title.”

50.   Defendants have discriminated against Mr. Woods by denying him full access to the

      services, programs, and/or activities by failing to make its facilities readily accessible as

      required by U.S.C. §12132 and its implementing regulations 49 C.F.R. Part 37.1-37.215

      et. seq.

51.   Defendants have discriminated, and are continuing to discriminate, against Mr. Woods in

      violation of the ADA by excluding and/or denying Mr. Woods the full and equal benefits

      of their services, programs, and/or activities by failing to, inter alia, have accessible

      facilities. Mr. Woods personally experienced the numerous barriers to access on the

      Property discussed herein.

52.   Defendants have violated the ADA by providing their services, programs, and/or activities

      at an inaccessible facility. In determining the site or location of a facility, Defendants have

      made site selections that have the effect of excluding individuals with disabilities from,

      denying them the benefits of, or otherwise subjecting them to discrimination.

53.   Defendants discriminated against Mr. Woods by excluding him from participation in,

      and denying the benefits of, the services, programs, and/or activities at their Property

      because of Mr. Woods’ disability, all in violation of 42 U.S.C. § 12132.

54.   Upon information and belief, Defendants continue to discriminate against Mr. Woods by



                                                  12
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 13 of 19




      failing to make reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, programs, activities,

      facilities, privileges, advantages or accommodations to individuals with disabilities; and

      by failing to make such efforts that may be necessary to ensure that no individual with a

      disability is excluded, denied services, programs, and/or activities, segregated or

      otherwise treated differently than other individuals because of the absence of auxiliary aids

      and services.

55.   Upon information and belief, Mr. Woods has been denied access to, and has been denied

      the benefits of services, programs and/or activities of Defendants’ Property, and has

      otherwise been discriminated against and damaged by Defendants because of

      Defendants’ discrimination, as set forth above. Mr. Woods will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the ADA as

      requested herein. Furthermore, as required by the ADA and other remedial civil rights

      legislation, to properly remedy Defendants’ discriminatory violations and avoid piecemeal

      litigation, Mr. Woods requires a full inspection of Defendants’ Property in order to

      catalogue and cure all the areas of non-compliance with the ADA.

56.   Mr. Woods has retained the undersigned counsel and is entitled to recover reasonable

      attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

      12205.

57.   Mr. Woods is without adequate remedy at law and is suffering irreparable harm.

58.   Pursuant to 42 U.S.C. § 12131, et seq., this Court is provided authority to grant Mr. Woods

      injunctive relief including an order for Defendants to alter the Property to make those



                                               13
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 14 of 19




      facilities, and/or programs, and/or activities, readily accessible and useable to Mr. Woods

      and all other persons with disabilities as defined by the ADA.

                                COUNT II
                  VIOLATION OF THE REHABILITATION ACT

59.   Mr. Woods adopt and re-allege the allegations contained in paragraphs 1-58 as if fully

      stated herein.

60.   Mr. Woods bring this claim against Defendants, based upon the Rehabilitation Act, 29

      U.S.C. §794, et seq.

61.   The Rehabilitation Act provides that:

             No otherwise qualified individual with handicaps in the United States, as

             defined by 7(8) [29 USCS § 706(8)], shall, solely by reason of his or her

             handicap, be excluded from the participation in, be denied the benefits of,

             or be subjected to discrimination under any program or activity receiving

             Federal financial assistance or under any program or activity conducted by

             any Executive agency or by the United States Postal Service. 29 U.S.C. §

             794(a).

62.   Upon information and belief, as set forth herein, Defendants have violated the

      Rehabilitation Act by intentionally excluding Mr. Woods, solely by reason of his disability,

      from the participation in, and denying him the benefits of, and have otherwise subjected

      him to discrimination under, Defendants’ programs and activities.

63.   Upon information and belief, a non-exclusive list of Defendants’ violations of the

      Rehabilitation Act and discriminatory conduct against Mr. Woods are evidenced by:

      A.     denying Mr. Woods access to, and the opportunity to participate in or benefit


                                              14
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 15 of 19




             from, the aids, benefits, activities, programs, accommodations and services

             offered at the Property;

      B.     by otherwise limiting Mr. Woods in the enjoyment of the rights, privileges,

             advantages and opportunities enjoyed by individuals without disabilities who

             receive Defendants’ aids, benefits and services;

      C.     making facility site or location selections that have the effect of

             discriminating against individuals with disabilities and excluding them from

             and denying them the benefits of, and defeating or substantially impairing the

             accomplishment of the objectives of, the services, programs and activities

             offered by Defendants at the Property;

      D.     failing to administer services, programs and activities in the most integrated

             setting appropriate to the needs of Mr. Woods;

      E.     excluding Mr. Woods from participation in, and the benefits of, Defendants’

             services, programs and activities as a result of Defendants’ Property being

             inaccessible to or unusable by Mr. Woods; and

      F.     failing to design and/or construct new facilities, or make alterations to

             existing facilities, which are readily accessible to and useable by individuals

             with disabilities.

64.   Upon information and belief, there are additional, ongoing violations of the Rehabilitation

      Act at the Property which Mr. Woods is more likely than not going to encounter upon his

      future visits to the subject premises. Mr. Woods brings this action:

      A.     to redress injuries suffered as a result of Defendants’ discriminatory actions



                                              15
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 16 of 19




                and inactions set forth herein;

      B.        to reasonably avoid further and future injury to Mr. Woods as a result of

                Defendants’ ongoing failure to cease their discriminatory practices as set

                forth in this action, including correcting violations of the Act;

      C.        to ensure Defendants’ Property is accessible as required by the relevant

                applications of Title II of the ADA;

      D.        to be made whole and ensure future compliance; and

      E.        to reasonably avoid future ADA and Rehabilitation Act litigation involving

                the same Property and under the same laws as set forth herein with its

                concomitant impact on otherwise scarce judicial resources.

65.   Only through a complete inspection of the Property and related facilities, undertaken by

      Mr. Woods and/or his representatives, can all said violations be identified and cured so as

      to ensure access for people with mobility-related disabilities, the primary purpose of this

      action.

66.   Upon information and belief, Defendants are the recipient of federal funds.

67.   Upon information and belief, as the recipient of federal funds, Defendants are liable for

      damages to Mr. Woods as a result of their acts and omissions constituting intentional

      discrimination.

68.   As set forth above, Mr. Woods has been denied access to, and without the relief requested

      herein will continue to be denied access to the goods, services, programs, facilities,

      activities and accommodations offered by Defendants solely by reason of his disability,

      and has otherwise been discriminated against and damaged solely by reason of his



                                                  16
      Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 17 of 19




      disability as a result of Defendants’ Rehabilitation Act violations set forth above.

69.   Mr. Woods has been obligated to retain undersigned counsel for the filing and prosecution

      of this action, and undersigned counsel is incurring reasonable attorneys’ fees, including

      costs and litigation expenses. Mr. Woods is entitled to recover those attorneys’ fees, costs

      and litigation expenses from Defendants pursuant to 29 U.S.C. §794(b).

70.   Pursuant to 29 U.S.C. §794(a) this Court is provided authority to grant Mr. Woods

      injunctive relief including an order to alter the subject premises, facilities, services,

      activities, programs and accommodations to make them accessible to and useable by

      individuals with disabilities to the extent required by the Rehabilitation Act; closing all

      premises and facilities and discontinuing all non-complying services, activities, programs

      and accommodations until the requisite modifications are completed; and, granting Mr.

      Woods compensatory damages for Defendants’ discriminatory actions.

                                PRAYER FOR RELIEF

      WHEREFORE, Mr. Woods prays that:

      A.     This Court issue a Declaratory Judgment that determines that Defendants are in

             violation of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et

             seq;

      B.     This Court issue a Declaratory Judgment that determines that the property,

             programs and activities owned, operated and administered by Defendants are in

             violation of the Rehabilitation Act;

      C.     This Court grant permanent injunctive relief against Defendants including an Order

             to make all necessary alterations to the Property to make such Property readily



                                               17
Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 18 of 19




      accessible to and usable by individuals with disabilities to the extent required by

      the ADA; and to require Defendants to make reasonable modifications in

      policies, practices or procedures, when such modifications are necessary to

      afford all offered goods, services, facilities, privileges, advantages or

      accommodations to individuals with disabilities; and by failing to take such steps

      that may be necessary to ensure that no individual with a disability is excluded,

      denied services, segregated or otherwise treated differently than other individuals

      because of the absence of auxiliary aids and services;

D.    This Court enter an Order directing Defendants to alter and modify the Property

      and its facilities, services, activities, programs and accommodations as appropriate

      to comply with the ADA and the Rehabilitation Act;

E.    This Court award Mr. Woods monetary damages (including nominal damages)

      pursuant to ADA and/or Rehabilitation Act for the harmed caused by Defendants’

      discriminatory practices;

F.    This Court award Mr. Woods reasonable attorneys’ fees, costs and litigation

      expenses pursuant to 29 U.S.C. § 794a(a)2 and 42 U.S.C. § 12205 and 28 C.F.R. §

      35.175; and

G.    Such other relief as the Court deems just and proper, and/or is allowable under Title

      II of the ADA and the Rehabilitation Act.

                                            Respectfully Submitted,

                                            BIZER & DEREUS
                                            Attorneys for Plaintiff
                                            Andrew D. Bizer (NY #4208955)
                                            andrew@bizerlaw.com

                                       18
Case 6:20-cv-00539-FJS-ATB Document 1 Filed 05/12/20 Page 19 of 19




                                     3319 St. Claude Ave.
                                     New Orleans, LA 70117
                                     T: 504-619-9999; F: 504-948-9996

                                 By: /s/ Andrew D. Bizer
                                         Andrew D. Bizer




                                19
